                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                           8:19-CR-141

vs.                                                TENTATIVE FINDINGS

MARK ALLEN DEPAULIS,

                    Defendant.

      The Court has received the presentence investigation report and
addendum in this case. There are no motions for departure or variance. The
defendant has objected (filing 34) to the presentence report.


      IT IS ORDERED:


1.    The Court will consult and follow the Federal Sentencing
      Guidelines to the extent permitted and required by United States
      v. Booker, 543 U.S. 220 (2005) and subsequent cases. In this
      regard, the Court gives notice that, unless otherwise ordered, it
      will:

      (a)     give the advisory Guidelines respectful consideration within
              the context of each individual case and will filter the
              Guidelines' advice through the 18 U.S.C. § 3553(a) factors,
              but will not afford the Guidelines any particular or
              "substantial" weight;

      (b)     resolve all factual disputes relevant to sentencing by the
              greater weight of the evidence and without the aid of a jury;
     (c)   impose upon the United States the burden of proof on all
           Guidelines enhancements;

     (d)   impose upon the defendant the burden of proof on all
           Guidelines mitigators;

     (e)   depart from the advisory Guidelines, if appropriate, using
           pre-Booker departure theory; and

     (f)   in cases where a departure using pre-Booker departure
           theory is not warranted, deviate or vary from the Guidelines
           when there is a principled reason justifying a sentence
           different than that called for by application of the advisory
           Guidelines, again without affording the Guidelines any
           particular or "substantial" weight.

2.   There are no motions for departure or variance, but the defendant
     has objected to the presentence report. Filing 34. Specifically, the
     defendant contends that the calculation of his criminal history
     category includes double-counting. Filing 34.

     The defendant was convicted of felony check-forging in California
     in January 2005 and sentenced to some jail time and a 36-month
     term of probation. But he was arrested in March 2005 and
     convicted   of   another   felony,   unlawful   use   of   identifying
     information. He was sentenced to 16 months' imprisonment. And
     his previous term of probation was revoked, resulting in an
     additional 16-month term of imprisonment for the forgery
     conviction. He served both 16-month sentences concurrently.




                                     -2-
     The presentence report assesses three criminal history points for
     each conviction. The defendant argues that's double-counting,
     asserting that it's improper to assess points for both convictions
     when the March 2005 offense was the violation that caused the
     January 2005 term of probation to be revoked. See filing 34.

     But under U.S.S.G. § 4A1.2(k), a term of imprisonment imposed
     upon revoking probation is added to any initial term of
     imprisonment to compute the criminal history points—and if "at
     the time of revocation another sentence was imposed for a new
     criminal conviction, that conviction would be computed separately
     from the sentence imposed for the revocation." § 4A1.2 cmt. n.11;
     see United States v. Harvey, 617 F. App'x 592, 594 (8th Cir. 2015).
     And the defendant's sentences, despite being served concurrently,
     weren't related because there was an intervening arrest. §
     4A1.2(a)(2); see United States v. Newsome, 409 F.3d 996, 999 (8th
     Cir. 2005).

     Accordingly, the Court's tentative finding is that the presentence
     report correctly counts both of the defendant's 2005 convictions,
     and that his objection (filing 34) lacks merit.

3.   Except to the extent, if any, that the Court has sustained an
     objection, granted a motion, or reserved an issue for later
     resolution in the preceding paragraph, the parties are notified that
     the Court's tentative findings are that the presentence report is
     correct in all respects.




                                     -3-
4.   If any party wishes to challenge these tentative findings, that
     party shall, as soon as possible (but in any event no later than
     three (3) business days before sentencing) file with the Court and
     serve upon opposing counsel an objection challenging these
     tentative findings, supported by a brief as to the law and such
     evidentiary materials as are required, giving due regard to the
     local rules of practice governing the submission of evidentiary
     materials. If an evidentiary hearing is requested, such filings
     should include a statement describing why a hearing is necessary
     and how long such a hearing would take.

5.   Absent timely submission of the information required by the
     preceding paragraph, the Court's tentative findings may become
     final and the presentence report may be relied upon by the Court
     without more.

6.   Unless otherwise ordered, any objection challenging these
     tentative findings shall be resolved at sentencing.

     Dated this 18th day of October, 2019.


                                          BY THE COURT:



                                          John M. Gerrard
                                          Chief United States District Judge




                                    -4-
